           Case 2:20-cv-00640-RSM-SKV Document 47 Filed 04/30/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   J.A., through his guardian, TARA ALLEN,
     et al., individually and on behalf of all others
 9   similarly situated,                                   Case No. C20-0640-RSM

10                              Plaintiffs,                ORDER

11          v.

12   MICROSOFT CORPORATION,

13                              Defendant.

14

15          The Court, having reviewed defendant’s Motion to Compel Arbitration and Stay Claims

16   (Dkt. 36), plaintiffs’ opposition (Dkt. 39), and defendant’s reply (Dkt. 40), the Report and

17   Recommendation of Mary Alice Theiler, United States Magistrate Judge, and the remaining

18   record, does hereby find and ORDER:

19          (1)     The Court adopts the Report and Recommendation;

20          (2)     Defendant’s Motion to Compel Arbitration and Stay Claims is GRANTED. This

21   matter is STAYED pending the outcome of the individual arbitration of plaintiffs’ claims;

22          (3)     The parties are directed to file a joint status report upon completion of arbitration;

23   and




     ORDER - 1
           Case 2:20-cv-00640-RSM-SKV Document 47 Filed 04/30/21 Page 2 of 2




 1          (4)    A copy of this Order has been issued to all counsel of record and to the Honorable

 2   Mary Alice Theiler.

 3

 4          Dated this 30th day of April, 2021.

 5

 6

 7                                                A
                                                  RICARDO S. MARTINEZ
 8                                                CHIEF UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
